Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2021

                                      No. 04-21-00057-CV

IN THE MATTER OF THE MARRIAGE OF LYN M. WOLFF AND JASON W. WOLFF

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-22278
                         Honorable Rosie Alvarado, Judge Presiding

                                           ORDER
        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction. Costs of the appeal are assessed against the appellant.

       It is so ORDERED on September 22, 2021.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court